DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to independent claim 1, the prior art of record, Itakura (US 2011/0304739 A1), discloses an imaging system (Figs.1-3) comprising: 
a first camera (Figs.1-3: camera 200); and 
a first control device (Figs.1-3: relay apparatus 500) comprising:
a first connect circuitry ([0037]: the port for connecting the camera to the relay apparatus corresponds to the first connect circuitry) configured to
receive a first video signal captured by the first camera ([0045]: “camera 200 converts a video into an IP packet and outputs the IP packet”), and
output a first signal indicative of the first video signal ([0045]: the IP packet);
a second connect circuitry (Figs.1-3: the port in the relay apparatus that connects the CCU 300 to the relay apparatus corresponds to the claimed second connect circuitry) configured to
receive a second signal (Fig.1: return video; [0036] and [0068]) from a second control device (Fig.3: switching/selection control unit 600), and
output a third signal based on the second signal ([0036]: return video);

receive the first signal from the first connect circuitry (Fig.3: video signal from the cameras 1-N),
receive the third signal from the second connect circuitry ([0048]: “The control signal receiving/analyzing/instructing section 508 receives a signal from the switching/selection control unit 600”),
control an operation of the first control device based on the third signal ([0048]: “The control signal receiving/analyzing/instructing section 508 receives a signal from the switching/selection control unit 600, analyzes received data, and outputs an instruction for switching/selecting the camera 200 to the analyzing section 502”),
generate a second video signal based on the first signal (Figs.2-3: HD-SDI output video).

However, the prior art of record fails to disclose or reasonably suggest: the information bridge circuitry is configured to “output a 4K resolution video based on the first signal and a HD resolution video based on the second video signal, wherein the 4K resolution video has a 4K resolution in one of a spatial direction and a temporal direction and the HD resolution video has a HD resolution in one of a spatial direction and a temporal direction” in combination with other limitations recited in the claim.

With regard to independent claim 12, the prior art of record, Itakura (US 2011/0304739 A1), discloses an imaging processing device (Figs.1-3) comprising: 

a first connect circuitry ([0037]: the port for connecting the camera to the relay apparatus corresponds to the first connect circuitry) configured to
receive a first video signal captured by a first camera ([0045]: “camera 200 converts a video into an IP packet and outputs the IP packet”), and
output a first signal indicative of the first video signal ([0045]: the IP packet);
a second connect circuitry (Figs.1-3: the port in the relay apparatus that connects the CCU 300 to the relay apparatus corresponds to the claimed second connect circuitry) configured to
receive a second signal (Fig.1: return video; [0036] and [0068]) from a second control device (Fig.3: switching/selection control unit 600), and
output a third signal based on the second signal ([0036]: return video);
an information bridge circuitry coupled to the first connect circuitry and the second connect circuitry (Fig.3: IP address & RTP information analyzing section 502 and control signal receiving/analyzing/instructing section 508), and the information bridge circuitry is configured to
receive the first signal from the first connect circuitry (Fig.3: video signal from the cameras 1-N),
receive the third signal from the second connect circuitry ([0048]: “The control signal receiving/analyzing/instructing section 508 receives a signal from the switching/selection control unit 600”),
control an operation of the first control device based on the third signal ([0048]: “The control signal receiving/analyzing/instructing section 508 receives a signal from the switching/selection control unit 600, analyzes received data, and outputs an instruction for switching/selecting the camera 200 to the analyzing section 502”),
generate a second video signal based on the first signal (Figs.2-3: HD-SDI output video).

However, the prior art of record fails to disclose or reasonably suggest: the information bridge circuitry is configured to “output a 4K resolution video based on the first signal and a HD resolution video based on the second video signal, wherein the 4K resolution video has a 4K resolution in one of a spatial direction and a temporal direction and the HD resolution video has a HD resolution in one of a spatial direction and a temporal direction” in combination with other limitations recited in the claim.

With regard to independent claim 20, the prior art of record, Itakura (US 2011/0304739 A1), discloses an imaging processing system (Figs.1-3: relay apparatus 500) comprising: 
a first control device comprising:
a first connect circuitry ([0037]: the port for connecting the camera to the relay apparatus corresponds to the first connect circuitry) configured to
receive a first video signal captured by a first camera ([0045]: “camera 200 converts a video into an IP packet and outputs the IP packet”), and
output a first signal indicative of the first video signal ([0045]: the IP packet);
a second connect circuitry (Figs.1-3: the port in the relay apparatus that connects the CCU 300 to the relay apparatus corresponds to the claimed second connect circuitry) configured to
receive a second signal (Fig.1: return video; [0036] and [0068]) from a second control device (Fig.3: switching/selection control unit 600), and
output a third signal based on the second signal ([0036]: return video);
an information bridge circuitry coupled to the first connect circuitry and the second connect circuitry (Fig.3: IP address & RTP information analyzing section 502 and control signal receiving/analyzing/instructing section 508), and the information bridge circuitry is configured to
receive the first signal from the first connect circuitry (Fig.3: video signal from the cameras 1-N),
receive the third signal from the second connect circuitry ([0048]: “The control signal receiving/analyzing/instructing section 508 receives a signal from the switching/selection control unit 600”),
control an operation of the first control device based on the third signal ([0048]: “The control signal receiving/analyzing/instructing section 508 receives a signal from the switching/selection control unit 600, analyzes received data, and outputs an instruction for switching/selecting the camera 200 to the analyzing section 502”),
generate a second video signal based on the first signal (Figs.2-3: HD-SDI output video).

However, the prior art of record fails to disclose or reasonably suggest: the information bridge circuitry is configured to “output a first resolution video based on the first signal and a second resolution video based on the second video signal, wherein the first resolution video has a first resolution in one of a spatial direction and a temporal direction and the second resolution video has a second resolution that is lower than the first resolution in one of a spatial direction and a temporal direction” in combination with other limitations recited in the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chatenever et al. (US 2008/0246838 A1) discloses an endoscopic video system that provides for multiple differing inputs from a plurality of different attached devices types including, for example, High-Definition and Standard-Definition signals, the camera control automatically sensing and configuring itself based upon the connected devices.
Tsunezune et al. (US 6,118,473) discloses an image pickup apparatus in which a plurality of camera head units can be easily installed at places close to each other. This image pickup apparatus includes a television camera system, in which video result of an external device can also be transmitted through a single cable which connects a camera control unit and a camera head unit.
Amling et al. (US 2004/0201686 A1) discloses a video imaging system that minimizes the effect of EMI on the image data, provides a small, lightweight easy to use camera head, permitting interchangeable use of a variety of intelligent camera heads with a single camera control unit, and allows the utilization of new camera heads with new functions as they become available without having to replace the existing CCU.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/Examiner, Art Unit 2696    

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696